[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                December 15, 2006
                                No. 06-12810                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 05-00092-CR-3-LAC

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

NIKKI BURKS,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                              (December 15, 2006)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Michelle L. Hendrix, appointed counsel for Nikki Burks, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the entire record

reveals counsel’s assessment of the relative merit of the appeal is correct.

Independent examination of the entire record reveals no arguable issues of merit;

therefore, counsel’s motion to withdraw is GRANTED, and Burks’s conviction and

sentence are AFFIRMED.




                                        2